UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MILTON WILLIAMS, 21-cv-1491 (JGK)
Plaintiff, ORDER
- against -
GILBERT H. WILD II, LLC.,

Defendants.

 

JOHN G. KOELTL, District Judge:

As discussed during today’s teleconference, the defendants
shall file their motion to dismiss by August 6, 2021; the
plaintiff may respond by September 10, 2021; and the defendants

may reply by September 24, 2021.

SO ORDERED.

Dated: New York, New York
July 8, 2021

ae Kleber

John G. Koeltl
United States District Judge

 

 

USDS SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #: _
DATE FILED: (49/200

atte

 

 

 

 

 

 

 

 

 
